UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2481



ESSIE JEANETTE DELANEY MANNS,

                                              Plaintiff - Appellant,

          versus


TOGO D. WEST, JR., Secretary of Veterans Af-
fairs; UNITED STATES DEPARTMENT OF VETERANS
AFFAIRS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-99-685)


Submitted:   February 8, 2001          Decided:     February 13, 2001


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Essie Jeanette Delaney Manns, Appellant Pro Se. Julie C. Dudley,
Assistant United States Attorney, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Essie Jeanette Delaney Manns appeals the district court’s

order dismissing her civil action alleging employment discrimina-

tion. We have reviewed the record and the district court’s opinion

and find no reversible error.   Accordingly, we affirm on the rea-

soning of the district court.    See Manns v. West, No. CA-99-685

(W.D. Va. Oct. 24, 2000).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2